DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 

Claim Interpretation
The examiner notes to applicant that the reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. However, the specifics of the description or the drawings are not read into the claims. The use of reference characters is to be considered as having no effect on the scope of the claims.
Regarding claims 1-8,10-12,14-17,19 and 21-28, the examiner notes that the generic placeholders, specifically the “unit” are modified by functional language and linked by the transition word/phrase “configured to,” and the generic placeholder is not modified by sufficient structure for performing the claimed function (the processing unit and the electrical control or regulating unit). However, according to the specification, these units are merely directed towards generic electronic components of the controller. 
Therefore, the recited claim language, e.g. “…unit configured to…” were not interpreted as invocation of the 112(6) means plus function interpretation. 
Also see: Federal Register/Vol.76, No.27/Wednesday, Feb 9, 2011/Notices
Regarding claim 24, the examiner nots that anything can be considered disposable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,10-12,14-17,19 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation: “an actuating apparatus” is unclear. The recited apparatus is not defined with any specific structural elements. It is unclear what it is that the apparatus is actuating and it is unclear how the apparatus can be labeled an apparatus which is capable of actuating something. Claim 8 evidences that the actuating device is a specific mechanical device. 
Regarding claim 2, the structural cooperative relationships between the carrier, the actuating apparatus and the housing is unclear. What does applicant mean by housing? What is being housed/encased/shielded by the housing? 
Claim 3 is unclear. It is unclear how the claim can be considered further structurally limiting of claim 1. Claim 3 merely recites applicant’s intended use/function of the claimed invention itself (the device defined in the preamble). The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
Claim 4 is unclear. Regarding claim 4, it is unclear if applicant intends to positively claim: a handling device as part of the claimed subject matter. 
Claim 4 is drafted in a way that the handling device is not required to be an element of the instant invention. While applicant may intend for the handling device to be an element of the invention, there is no requirement for the handling device to be an element of the instant invention/system. The handling device can be an element of a separate system(s) to which the claimed system is or may be operably connected to.
If applicant intends for such structures to be considered an element of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the handling device in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed handling device. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Claim 5 is unclear. It is unclear what applicant means by “the processing unit is releasably reconnected to the carrier.” Anything can be separated or released by for example force, i.e. by breaking. Claim 5 does not recite any docking mechanisms that allows releasably reconnecting function of the recited elements. 
Claim 8 is unclear. Claim 8 recites the actuating apparatus comprises a pressure sensor which is in fluid communication with the processing unit (The claim is interpreted in this way.). Claim 1 or 8 does not define anything specific about the processing unit with respect to any fluid or fluid reservoir. It is unclear what applicant means by a pressure sensor which is fluidically connected to the processing unit. 
Claim 10 is unclear. Applicant attempts to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed “processing medium.” The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
It should be noted that one is not required to use the claimed device in the same manner as intended by applicant. Claim 10 is generally narrative and do not further structurally limit the claimed device. Claim  is replete with narrative intended use phrases that do not further structurally define the claimed device.
Claim 14 is unclear. Claim 1 or claim 8b does not recite any tank for storing anything. What does applicant mean by at least one further tank? 
Claim 15 is unclear. It is unclear what applicant means by the processing unit comprises at least one fluid line that protrudes into the liquid sample. What structure comprises the attachment? The same rational apples to claims 16 and 17. What structure comprises the fluid channel? Claims 1, 8 or 15 does not recite anything specific about any of the actually claimed structural elements and their relationships. The sample received in the well is not a positively claimed elements.  The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed elements.
Regarding claim 25, the examiner notes that the claims 1 or 25 does not recite enough structural cooperating relationships between the claimed elements that one can determine what it means by opposite from the processing unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8,10-12,14-17,19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2008/0004753). 
Regarding claims 1-8,10-12,14-17,19 and 21-28, Hong discloses an automated and computerized system (i.e. can be considered autonomous) for characterizing kinetic activities (abstract). The system includes an optical unit with a controller chip (id.). The controller chip has multiple reaction cells for simultaneously reacting samples of the catalyst under a range of reaction conditions and for optically monitoring the kinetic activity within each of the reaction cells (id.). The system further includes a temperature controller in thermal contact with the controller chip and an actuation device coupled to the controller chip for injecting and mixing samples of the catalyst with reagents into each of the reaction cells to form a product (id.).
[0012] The system or optical microfluidic unit of the present invention preferably includes a detection unit for simultaneously monitoring concentrations of one or more reagents and/or products within each of the reactor cells. The detection unit includes one or more of an optical detector, an electrochemical detector and a mass-based cantilever detector. Where the detection unit includes optical detector unit, The optical detector unit preferably includes a light source, such as an array of light emitting diodes and a detector, such as a photodiode array. The photodiode array can be a charge-coupled diode array (CCD), an avalanche photodiode array (APD) or a CMOS integrated p-n diode array. The light source and the detector preferably sandwich the microfluidic controller chip, such that the optical detection means simultaneously monitors concentrations of one or more of the reagents and/or products within each of the reaction cells by detecting light from the source that passes through the microfluidic controller chip and determining absorbance values for each of the reaction cells. 
[0015] The system of the present invention is preferably automated and computerized. In accordance with the embodiments, a computer includes a processor and memory. The computer is programmed with the software that interfaces with the microfluidic pump, optical detection means and the temperature controller, such that the computer controls reaction conditions, collects optical data and stores the optical data acquired by the optical detection means. Preferably, the computer includes software to calculate kinetic parameters of the catalyst being studied from the optical data acquired through multiple runs of a number of parallel or simultaneously monitored reactions, such as described above. The computer is also preferably configured to use the kinetic parameters to plot a graphical "landscape" representation of the kinetic activity of the catalyst. For example, the computer is configured to plot a contour surface of the kinetic parameters, which is displayed on a display monitor or graphical user interface. 
[0036] The system 100 also preferably includes a computer 109 with a processor and memory. The computer 109 is in communication with the optical microfluidic unit 115 and the microfluidic pump 101. The computer 109 preferably includes software to calculate kinetic parameters of the catalyst being studied from the optical data acquired from the optical detection means 105 and 111. The computer 109 is also preferably configured to use the kinetic parameters to plot a graphical "landscape" representation of the kinetic activity of the catalyst, such as a contour surface 520 shown in FIG. 5. 
[0040] FIG. 3 is a detailed schematic diagram of an automated computerized system 300 with the optical microfluidic unit 200, described above. As shown, the system 300 includes a computer 301 with a processor 305 and a monitor 307. Preferably, the computer 301 is integrated with the controller chip 201, light emitting diode array 213, photodiode array 209 and the thermal controller 211, such that the computer 301 is able to control and monitor the entire operation of the optical microfluidic unit 200 and the data acquisition performed thereon. The system 300 also includes a microfluidic pump (not shown), such as the microfluidic pump 101 (FIG. 1) that is coupled to the optical microfluidic unit 200 through the actuation lines 215 and 217. The light emitting diode array 213 and the photodiode array 209 sandwich the controller chip 201, such that the optical detection means monitors and determines absorbance values for each reaction cell of the controller chip 201 from an amount of light that passes through the controller chip 201, as indicated by the arrows 221.
Hong does not explicitly disclose: “the actuating apparatus is mounted on the processing unit, and that the processing unit is mounted on the carrier. However, Hong teaches all of these structural elements arranged as a small single unit (See Fig. 1: 115; Fig. 4A/B, etc.). The examiner respectfully submits that it would have been obvious to one having ordinary skill in the art at the time of the invention to place the processing unit on the actuating apparatus: (a) for the purpose of making the actuating apparatus electronically stand alone, and (c) since rearrangement of parts or the change in configuration of an invention only involves routine skill in the art. Doing such does not compromise the operability of Hong’s system. 
Regarding the newly recited limitation: “wherein the processing unit (3) is exchangeable with another processing unit, the other processing unit being configured to perform another processing step, and the actuating apparatus (4) is configured to control the other processing unit to perform the other processing step” the examiner notes that the structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed elements.
Firstly, anything can be considered exchangeable. The claims do not recite any specific docking mechanisms that allow specific exchanging process. 
Secondly, the “another processing unit” is not a claimed subject matter. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Furthermore, what the unclaimed another processing unit performs has no patentable weight.
As to all of the claimed further devices, the examiner respectfully submits that it would have been obvious to one having ordinary skill in the art at the time of the invention (as currently recited in the claim) to merely provide another same device, since duplication of essential working parts of a device involves routine skill in the art.


Response to Arguments
Amendments to the claims. Some of the 112b rejections are withdrawn. The rejections are updated with respect to the amendments. 
Applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
12/15/22